  Case 1:18-cv-00421-JDL Document 1 Filed 10/11/18 Page 1 of 15                    PageID #: 1



                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

GEOFFREY REESE,                                 )
                                                )
                    Plaintiff,                  )
                                                )
               v.                               )
                                                )
JOSEPH FITZPATRICK, as Maine                    )
Department of Corrections                       )
                                                          Civil No. _________________
Commissioner, RANDALL                           )
LIBERTY, as Maine State Prison                  )
Warden; and MICHAEL BURNS,                      )
KEVIN COURT, and KYLE                           )
RUFFNER, as individuals,                        )
                                                )
                     Defendants.                )


                                        COMPLAINT

       Plaintiff Geoffrey Reese, through his undersigned counsel, states the following as his

Complaint against Defendants Joseph Fitzpatrick and Randall Liberty, in their official capacities,

and Michael Burns, Kevin Court and Kyle Ruffner, in their individual capacities:

                                      INTRODUCTION

       1.      Mr. Reese, a prisoner at the Maine State Prison, sat alone and unresponsive in his

prison cell when corrections officers Michael Burns, Kevin Court and Kyle Ruffner (the

“Defendant Officers”) opened his food tray slot to unleash four canisters of pepper spray into his

small cell. Mr. Reese was secured in his single-man cell at the time, partially hidden behind

strips of toilet paper that obstructed the cell’s window. Mr. Reese posed no threat to corrections

officers or prison security because he was alone and fully secured. Nonetheless, the Defendant

Officers deployed extreme and excessive force within moments of Mr. Reese’s failure to remove

the haphazard window coverings. In fact, the Defendant Officers maliciously or sadistically

intended to cause Mr. Reese injury as a punishment for trying to advocate for his own rights, and
  Case 1:18-cv-00421-JDL Document 1 Filed 10/11/18 Page 2 of 15                   PageID #: 2



they were successful in doing so. Mr. Reese was totally debilitated by the excessive dose of

pepper spray, and suffered serious burns and extreme pain from his over-exposure to the

chemical agent. Those injuries were then exacerbated by a Defendant Officer’s malicious refusal

to permit Mr. Reese any opportunity to bathe or rinse the residual pepper spray from his skin for

the following three days. The Defendant Officers’ individual acts – which were reasonably

foreseeable to the Department of Corrections and the Maine State Prison when the Department

chose to insufficiently train its officers on reasonable use of force via pepper spray – violated

Mr. Reese’s clearly established rights under the Eighth Amendment to the United States

Constitution, and the Maine Constitution.

                                 JURISDICTION AND VENUE

       2.      This action seeks to vindicate due process rights guaranteed by the Eighth and

Fourteenth Amendments to the United States Constitution, and is brought pursuant to 42 U.S.C.

§ 1983.

       3.      The Court has federal question jurisdiction of this civil rights action pursuant to

28 U.S.C. § 1331(a) and 28 U.S.C. § 1343(a)(3), (4).

       4.      This Court has jurisdiction pursuant to 28 U.S.C. §§ 2201-2202 to declare rights

of the parties and to grant all further relief found necessary and proper.

       5.      Venue is proper pursuant to 28 U.S.C. § 1391(b).

                                          THE PARTIES

       6.      Plaintiff Geoffrey Reese is a prisoner committed to the custody of the Maine

Department of Corrections at the Maine State Prison in Warren, Maine.

       7.      Defendant Joseph Fitzpatrick is the Commissioner of the Maine Department of

Corrections (the “Department”), which oversees operations of the Maine State Prison.

Commissioner Fitzpatrick serves as the Department’s authorized final decisionmaker for



                                                  2
  Case 1:18-cv-00421-JDL Document 1 Filed 10/11/18 Page 3 of 15                     PageID #: 3



implementation and/or enforcement of all Department policies and procedures. Mr. Fitzpatrick is

sued in his official capacity.

        8.      Defendant Randall Liberty is the Warden of the Maine State Prison (the “Prison”)

who is responsible for training corrections officers and implementing the policies and procedures

of the Maine State Prison. Mr. Liberty is sued in his official capacity.

        9.      Defendant Michael Burns, acting as a corrections officer and sergeant at the

Maine State Prison, was personally involved in an altercation with Mr. Reese on or about May 6,

2016. Sgt. Burns is sued in his individual capacity.

        10.     Defendant Kevin Court, acting as a corrections officer and sergeant at the Maine

State Prison, was personally involved in an altercation with Mr. Reese on or about May 6, 2016.

Sgt. Court is sued in his individual capacity.

        11.     Defendant Kyle Ruffner, acting as a corrections special operations officer at the

Maine State Prison, was personally involved in an altercation with Mr. Reese on or about May 6,

2016 upon information and belief. Officer Ruffner is sued in his individual capacity.

        12.     Defendants Michael Burns, Kevin Court and Kyle Ruffner are hereinafter

collectively referred to collectively as the “Defendant Officers.”

                             FACTS COMMON TO ALL COUNTS

        13.     On or about May 6, 2016, Mr. Reese was involved in a use-of-force incident with

the Defendant Officers.

        14.     Prior to the incident, Mr. Reese had been assigned to a single-man cell in a

segregated housing unit after arguing with a supervising corrections officer who denied Mr.

Reese access to legal research materials he had compiled pertaining to other legal matters.

        15.     Following his assignment to the segregated housing unit, Mr. Reese requested to

speak with the supervising corrections officer to discuss his withheld legal materials.



                                                 3
  Case 1:18-cv-00421-JDL Document 1 Filed 10/11/18 Page 4 of 15                   PageID #: 4



        16.     Mr. Reese received no response to his request to communicate with the

supervising officer, and assumed the request was ignored or denied.

        17.     Mr. Reese is known among the prison staff as a prisoner who routinely asserts his

lawful rights through the prison’s administrative appeal system. Months prior to the subject

incident, Mr. Reese had challenged Defendant Court’s disciplinary actions in an

unrelated administrative appeal of final agency action pursuant to Maine law.

        18.     Mr. Reese, on May 6, 2016, sought an opportunity to communicate directly with

the supervising unit officer regarding the withheld legal materials by presenting himself as

unresponsive.

        19.     Mr. Reese attempted to cover the window of his single-man cell using strips of

toilet paper.

        20.     Defendant Burns and Defendant Court responded outside Mr. Resse’s cell door,

and ordered the toilet paper to be removed from the window.

        21.     Mr. Reese recognized Defendant Burns and Defendant Court by voice.

        22.     Defendant Ruffner, upon information and belief, also responded to Mr. Reese’s

cell and participated in the incident.

        23.     Mr. Reese did not immediately respond to the Defendant Officers’ orders to

remove the toilet paper from the cell window.

        24.     Mr. Reese’s acts – including covering the cell window with toilet paper and

failing to immediately respond to Defendant Officers’ orders – posed no threat to officer safety,

the safety of any other prisoner, or to prison security.

        25.     Mr. Reese did not know, nor should he have known, that covering his windows

could initiate a use-of-force confrontation with the Defendant Officers without Mr. Reese

demonstrating any aggressive or threatening behavior.



                                                  4
  Case 1:18-cv-00421-JDL Document 1 Filed 10/11/18 Page 5 of 15                    PageID #: 5



       26.     The Defendant Officers initiated the use of force within moments of their initial

contact with Mr.       Reese despite seeing no aggressive behavior and hearing no

aggressive behavior.

       27.     The Defendant Officers, acting without warning or without sufficient warning,

deployed an entire canister of pepper spray into Mr. Reese’s small cell.

       28.     Without checking on Mr. Reese’s condition to determine whether the initial

pepper spray canister had sufficiently debilitated Mr. Reese, the Defendant Officers deployed

three additional canisters of pepper spray into Mr. Reese’s cell in rapid succession.

       29.     In total, all four canisters of pepper spray were deployed over a period of

approximately two minutes.

       30.     Upon information and belief, the large pepper spray canisters utilized to discipline

Mr. Reese within his small, single-man cell are intended for use as a crowd control tool to

securely manage large groups of people occupying large common areas or outdoor areas.

       31.     The Defendant Officers maliciously acted with the intent to injure and/or cause

Mr. Reese pain as a punishment for covering his cell windows with toilet paper and/or for failing

to immediately respond to the Defendant Officers’ orders.

       32.     Mr. Reese was incapacitated by the Defendant Officers’ use of force.

       33.     Mr. Reese suffered actual injuries from the Defendant Officers’ use of force,

including skin burns, extreme pain to his eyes and skin, temporary vision loss and restricted

breathing from the excessive exposure to a chemical agent within a tightly confined space.

       34.     After deploying four canisters of pepper spray on Mr. Reese, the Defendant

Officers entered Mr. Reese’s cell, removed his clothing and placed him in handcuffs.

       35.     One or more of the Defendant Officers transported Mr. Reese to a medical

treatment unit, where a nurse rinsed Mr. Reese’s eyes with a saline solution.



                                                 5
  Case 1:18-cv-00421-JDL Document 1 Filed 10/11/18 Page 6 of 15                    PageID #: 6



       36.      No decontamination treatment was provided for the chemical agent’s residue that

remained on Mr. Reese’s body.

       37.      Defendant Burns then refused to permit Mr. Reese to bathe or to otherwise rinse

away the residual chemical agent from his skin upon return to a housing unit.

       38.      Mr. Reese was denied the opportunity to bathe or rinse for a period of three days

after the use-of-force incident and denied the opportunity to meet with prison mental health staff.

       39.      The unnecessarily prolonged contact with the chemical agent’s residue

exacerbated Mr. Reese’s injuries and caused Mr. Reese to endure severe skin burning and itching

until the residue was washed away three days later.

       40.      Requiring Mr. Reese to suffer continued exposure to the chemical agent’s residue

long after the incident resolved was a malicious act intended to punish Mr. Reese for his conduct

by causing him pain and discomfort.

       41.      Mr. Reese required continuing medical care for the extended exposure to the

chemical agent over a period of weeks.

                     The Department’s Use-of-Force Training and Policies

       42.      Upon information and belief, the Maine State Prison has no policy or practice

regarding permissible and/or prohibited use of chemical agents, such as pepper spray, as a use of

force against prisoners.

       43.      Upon information and belief, the Maine State Prison has no policy or practice

regarding prisoners’ decontamination following exposure to chemical agents, such as

pepper spray.

       44.      Upon information and belief, similar incidents involving Maine State Prison

corrections officers’ excessive and malicious use of chemical agents against prisoners who posed




                                                 6
  Case 1:18-cv-00421-JDL Document 1 Filed 10/11/18 Page 7 of 15                       PageID #: 7



no immediate threat to corrections officers, other prisoners or prison security occurred prior to,

and since, the use of force at issue herein.

       45.     If the Maine State Prison has policies or practices regarding permissible and/or

prohibited use of chemical agents, or required decontamination practices, the Maine State Prison

failed to sufficiently train the Defendant Officers in those policies and/or practices.

       46.     Mr. Reese has closely studied the Department’s policies and procedures that

govern his conduct as a prisoner at the Maine State Prison.

       47.     The Department has refused to disclose any policies or procedures governing use

of force against Department prisoners, such as Mr. Reese.

       48.     The Department has cited Maine public records laws, 1 M.R.S.A. § 402(3)(Q) and

16 M.R.S.A. § 804(7), to justify denial of use-of-force policies, claiming that disclosure of

disciplinary policies would “endanger the life or physical safety of any individual,” pursuant to 1

M.R.S.A. § 402(3)(Q).

       49.     In fact, disclosure of Department policies governing use-of-force protocols

against non-violent, non-aggressive prisoners in independent confinement would not endanger

any corrections officer, prisoner or prison security.

       50.       Disclosure of Department policies governing use-of-force protocols against

non-violent, non-aggressive prisoners would, however, gives prisoners fair notice to conform

their conduct in a manner that can avoid the use of force against them.

       51.     Mr. Reese has exhausted the administrative remedies available for him to seek

redress from the Maine State Prison.




                                                  7
  Case 1:18-cv-00421-JDL Document 1 Filed 10/11/18 Page 8 of 15                      PageID #: 8



                                          COUNT I
                            42 U.S.C. § 1983 (Eighth Amendment)
                        (Against Defendants Burns, Court and Ruffner)

       52.      Mr. Reese repeats the allegations above in paragraphs 1 through 51 as if fully set

forth herein.

       53.      Mr. Reese’s act of covering his single-man cell’s window with toilet paper did not

pose any real or reasonably perceived threat to any corrections officer or prisoner, or to

prison security.

       54.      Mr. Reese’s refusal to comply with the Defendant Officers’ verbal orders to

remove the window covering did not pose any real or perceived threat to any officer or prisoner,

or to any aspect of prison security.

       55.      Defendants Michael Burns, Kevin Court and/or Kyle Ruffner, acted under color

of state law and Maine State Prison policy or regulation when they deployed four oversized

canisters of pepper spray into Mr. Reese’s small cell to incapacitate and inflict pain on Mr. Reese

for covering his cell window with toilet paper and for refusing to comply with the Defendant

Officers’ order.

       56.      One or more of the Defendant Officers’ use of force against Mr. Reese was

unreasonable under the circumstances because Mr. Reese’s conduct did not threaten any person’s

safety, and did not threaten prison security.

       57.      One or more of the Defendant Officers’ use of force against Mr. Reese was

intended to arbitrarily punish Mr. Reese for his conduct.

       58.      One or more of the Defendant Officers’ use of force against Mr. Reese was

maliciously and/or sadistically intended to injure Mr. Reese, and to cause him actual injury.

       59.      It is clearly established law that a prison officer’s use of physical force against a

noncompliant prisoner whose conduct poses no threat to other persons or to prison security



                                                  8
  Case 1:18-cv-00421-JDL Document 1 Filed 10/11/18 Page 9 of 15                    PageID #: 9



violates the rights and protections guaranteed by the Eighth Amendment to the United States

Constitution.

       60.      It is clearly established law that a prison officer’s malicious or sadistic use of

force against any prisoner that is intended to cause injury, and causes actual injury, violates the

rights and protections guaranteed by the Eighth Amendment to the United States Constitution.

                                                 COUNT II
                                   42 U.S.C. § 1983 (Eighth Amendment)
                                        (Against Defendant Burns)

       61.      Mr. Reese repeats the allegations above in paragraphs 1 through 60 as if fully set

forth herein.

       62.      Mr. Reese posed no threat to any officer or prisoner at the Maine State Prison, and

posed no threat to prison security while he was incapacitated by pepper spray, handcuffed and

returned to a housing unit.

       63.      Defendant Burns, acting maliciously or sadistically and under color of law,

caused Mr. Reese to suffer ongoing pain and injury from the pepper spray residue that remained

on his skin by denying Mr. Reese the opportunity to bathe or otherwise rinse the residue from his

skin for a period of three days.

       64.      The forced and prolonged exposure to the pepper spray residue caused Mr. Reese

actual injury through aggravated skin burns, altered vision and ongoing restricted breathing

capacity.

       65.      It is clearly established law that a prison officer’s malicious of sadistic use of

force against any prisoner intended to cause injury, and causing actual injury violates the rights

and protections guaranteed by the Eighth Amendment to the United States Constitution.




                                                 9
Case 1:18-cv-00421-JDL Document 1 Filed 10/11/18 Page 10 of 15                    PageID #: 10



                                             COUNT III
                                42 U.S.C. § 1983 (Eighth Amendment)
                             (Against Defendants Fitzpatrick and Liberty)

       66.      Mr. Reese repeats the allegations above in paragraphs 1 through 65 as if fully set

forth herein.

       67.      The Maine Department of Corrections, acting under color of law through

Defendant Fitzpatrick, and the Maine State Prison, acting under color of law through Defendant

Liberty, failed to train the Defendant Officers on the reasonable and prohibited uses of force

against nonresponsive prisoners when it failed to implement policies governing use of force on

prisoners via chemical agents, or failed to ensure all prison officers were adequately trained on

the Department’s use of force policies on or about May 6, 2016.

       68.      The Maine Department of Corrections and the Maine State Prison failed to train

the Defendant Officers on the necessary decontamination procedures for prisoners exposed to

chemical agents such as pepper spray when it failed to implement policies governing

decontamination procedures, or failed to ensure all prison officers were adequately trained on the

Department’s chemical decontamination policies on or about May 6, 2016.

       69.      The Maine Department of Corrections’ failure to implement policies or

sufficiently train prison officers on the reasonable use of force via chemical agents or on the

necessary decontamination after exposure to chemical agents amounts to the Department’s

deliberate indifference to the rights of prisoners, like Mr. Reese, with whom prison officers

routinely engage.

       70.      The need for detailed policies and procedures on the reasonable use of force via

chemical agents or on the necessary decontamination after exposure to chemical agents is closely

related to Mr. Reese’s injury that was caused by the excessive and malicious use of pepper spray

against him, and Mr. Reese’s deliberately prolonged exposure to the pepper spray residue.



                                                10
Case 1:18-cv-00421-JDL Document 1 Filed 10/11/18 Page 11 of 15                    PageID #: 11



       71.      Any of the Defendant Officers’ violation of Mr. Reese’s Eighth Amendment

rights was reasonably foreseeable to the Department of Corrections and/or the Maine State

Prison because the Department authorized and equipped prison officers to carry and utilize

chemical agents like pepper spray against prisoners.

                                         COUNT IV
                          42 U.S.C. § 1983 (Substantive Due Process)
                         (Against Defendants Fitzpatrick and Liberty)

       72.      Mr. Reese repeats the allegations above in paragraphs 1 through 71 as if fully set

forth herein.

       73.      Alternatively, if the Department of Corrections and/or the Maine State Prison has

any policy or procedure on use of force against prisoners via chemical agents, the Department

has violated Mr. Reese’s due process rights to sufficient notice and fair warning of that policy

and/or procedure.

       74.      The Department of Corrections, acting under color of law through Defendant

Fitzpatrick, and/or the Maine State Prison, acting under color of law through Defendant Liberty,

refuse to disclose to prisoners any Department policy related to permissible or prohibited use of

force on prisoners via chemical agent.

       75.      The Department and/or Prison’s refusal to disclose any use-of-force policy in

effect denies Mr. Reese the opportunity to conform his future conduct in a manner to avoid being

pepper sprayed.

       76.      Mr. Reese’s inability to conform his conduct to avoid from being pepper sprayed

was a reasonably foreseeable result of the policy prohibiting disclosure of any use-of-

force policy, and the ongoing refusal to disclose the policy places Mr. Reese at risk of

future harm.




                                                11
Case 1:18-cv-00421-JDL Document 1 Filed 10/11/18 Page 12 of 15                    PageID #: 12



       77.      The Department and/or Prison’s ongoing refusal to disclose any use-of-force

policy in effect renders the policy (or policies) void for vagueness because the secret policy

insufficiently defines its prohibitions.

       78.      The Department and/or Prison’s ongoing refusal to disclose any use-of-force

policy is an established policy or practice of the Department authorized by Defendant Fitzpatrick

and/or Defendant Liberty as the final decision maker, and not a rogue and unauthorized act.

                                          COUNT V
                       5 M.R.S.A. § 4682 (Maine Constitution, Art. 1, § 9)
                                   (Against All Defendants)

       79.      Mr. Reese repeats the allegations above in paragraphs 1 through 78 as if fully set

forth herein.

       80.      The above-described conduct of the Defendant Officers and/or Defendant

Fitzpatrick denied Mr. Reese of his rights, guaranteed by the Maine Constitution, Art. 1, § 9, to

be free from infliction of cruel and unusual punishment.



                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Geoffrey Reese respectfully requests that the Court:

       1.       Declare that Defendants Michael Burns, Kevin Court and/or Kyle Ruffner,

violated Mr. Reese’s clearly established Eighth Amendment rights and Maine constitutional

rights when they maliciously and arbitrarily deployed four crowd-control-sized canisters of

pepper spray into Mr. Reese’s small cell to incapacitate and cause pain to Mr. Reese for covering

his cell window with toilet paper and for refusing to comply with the Defendant Officers’ order.

       2.       Declare that Defendants Michael Burns, Kevin Court and/or Kyle Ruffner,

violated Mr. Reese’s clearly established Eighth Amendment rights and Maine constitutional

rights when they maliciously caused Mr. Reese to endure ongoing pain and injury from residual



                                                12
Case 1:18-cv-00421-JDL Document 1 Filed 10/11/18 Page 13 of 15                      PageID #: 13



chemical agent residue on Mr. Reese’s skin when they refused to permit Mr. Reese to bathe or

otherwise rinse the residue for a period of three days.

       3.      Declare that the Maine Department of Corrections and the Maine State Prison,

acting through Defendant Joseph Fitzgerald, violated Mr. Reese’s Eighth Amendment rights and

Maine constitutional rights when it failed to properly train prisoner officers who foreseeably

engaged with prisoners such as Mr. Reese on prohibited uses of force via chemical agent to

punish or control nonaggressive prisoners who pose no threat to officer safety, prisoner safety, or

general prison security.

       4.      Declare that the Maine Department of Corrections and the Maine State Prison,

acting through Defendant Joseph Fitzgerald and/or Randall Liberty, violated Mr. Reese’s clearly

established due process rights when it established and enforced the Department of Corrections’

policy prohibiting disclosure of any Department of Corrections use-of-force policy, if any.

       5.      Enjoin Commissioner Fitzgerald, Warden Liberty, the Department of Corrections

and the Maine State Prison to adopt and implement policies governing reasonable use of force

via chemical agents, and to properly train corrections officers on those use-of-force policies.

       6.      Enjoin Commissioner Fitzgerald, Warden Liberty, the Department of Corrections

and/or the Maine State Prison from denying any prisoner access to any Department use-of-force

policy in effect. Alternatively, declare that Department’s secret use-of-force policies are void for

vagueness because prisoners are denied the reasonable notice or opportunity to conform their

conduct within the policy.

       7.      Award Mr. Reese compensatory damages for physical harm in an amount

determined to be reasonable, award Mr. Reese’s costs and attorney’s fees pursuant to 42 U.S.C.

§ 1988(b), and award such other relief that the Court deems just and proper.




                                                 13
Case 1:18-cv-00421-JDL Document 1 Filed 10/11/18 Page 14 of 15             PageID #: 14



     Dated at Portland, Maine this 11th day of October, 2018.


                                          GEOFFREY REESE

                                                 By his attorneys,

                                          _/s/ James G. Monteleone_____________
                                          David A. Soley
                                          James G. Monteleone

                                          BERNSTEIN SHUR
                                          100 Middle Street, P.O. Box 9729
                                          Portland, ME 04104-5029
                                          (207) 774-1200
                                          Email: dsoley@bernsteinshur.com
                                                 jmonteleone@bernsteinshur.com


                                          _/s/ Zachary L. Heiden_________________
                                          Zachary L. Heiden
                                          Emma E. Bond

                                          AMERICAN CIVIL LIBERTIES UNION OF
                                          MAINE FOUNDATION
                                          121 Middle Street, Suite 303
                                          Portland, Me 04103
                                          (207) 619-6224
                                          Email: zheiden@aclumaine.org
                                                 ebond@aclumaine.org




                                            14
Case 1:18-cv-00421-JDL Document 1 Filed 10/11/18 Page 15 of 15                     PageID #: 15




                                CERTIFICATE OF SERVICE

The undersigned certifies that he has electronically filed this date the foregoing Complaint with

the Clerk of the Court using the CM/ECF system, and electronically mailed a copy of the

Complaint to the Maine Attorney General’s Office.



Dated: October 11, 2018

                                             _/s/ James G. Monteleone_____________
                                             James G. Monteleone




                                                15
